                                                                                                                                          08/20/2019 04:07:02pm
               Case 19-04171-jw                       Doc 12        Filed 08/20/19 Entered 08/20/19 16:29:57                              Desc Main
                                                                    Document      Page 1 of 49
  Fill in this information to identify your case and this filing:
  Debtor 1               Marc                        K.                  Knapp
                         First Name                  Middle Name         Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name         Last Name


  United States Bankruptcy Court for the: DISTRICT OF SOUTH CAROLINA

  Case number            19-04171-dd
  (if known)                                                                                                               Check if this is an
                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                              12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
           Yes. Where is the property?

1.1.                                                       What is the property?                         Do not deduct secured claims or exemptions. Put the
5695 Captain Kidd Road                                     Check all that apply.                         amount of any secured claims on Schedule D:
                                                                                                         Creditors Who Have Claims Secured by Property.
Street address, if available, or other description
                                                              Single-family home
                                                              Duplex or multi-unit building             Current value of the       Current value of the
                                                                                                         entire property?           portion you own?
                                                              Condominium or cooperative
Hollywood                        SC       29449               Manufactured or mobile home                       $2,800,000.00              $2,800,000.00
City                             State    ZIP Code
                                                              Land
                                                              Investment property                       Describe the nature of your ownership
                                                                                                         interest (such as fee simple, tenancy by the
Charleston                                                    Timeshare
                                                                                                         entireties, or a life estate), if known.
County                                                        Other

                                                           Who has an interest in the property?
                                                                                                         Fee Simple
House currentlyu listed at this price.                     Check one.
Value established by listing realtor's
market analysis.                                              Debtor 1 only                                Check if this is community property
                                                                                                             (see instructions)
                                                              Debtor 2 only
                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:




Official Form 106A/B                                                   Schedule A/B: Property                                                       page 1
                                                                                                                                      08/20/2019 04:07:02pm
               Case 19-04171-jw                      Doc 12     Filed 08/20/19 Entered 08/20/19 16:29:57                             Desc Main
                                                                Document      Page 2 of 49
Debtor 1        Marc K. Knapp                                                                 Case number (if known)        19-04171-dd

1.2.                                                   What is the property?                         Do not deduct secured claims or exemptions. Put the
6145 Savannah Highway                                  Check all that apply.                         amount of any secured claims on Schedule D:
                                                                                                     Creditors Who Have Claims Secured by Property.
Street address, if available, or other description
                                                          Single-family home
                                                          Duplex or multi-unit building             Current value of the        Current value of the
                                                                                                     entire property?            portion you own?
                                                          Condominium or cooperative
Ravenel                          SC       29470           Manufactured or mobile home                       $1,095,000.00             $1,095,000.00
City                             State    ZIP Code
                                                          Land
                                                          Investment property                       Describe the nature of your ownership
                                                                                                     interest (such as fee simple, tenancy by the
Charleston                                                Timeshare
                                                                                                     entireties, or a life estate), if known.
County                                                    Other

                                                       Who has an interest in the property?
                                                                                                     Fee Simple
Property currently listed for sale.                    Check one.
Value established by lisitng realtor's
market analysis.                                          Debtor 1 only                                Check if this is community property
                                                                                                         (see instructions)
                                                          Debtor 2 only
                                                          Debtor 1 and Debtor 2 only
                                                          At least one of the debtors and another

                                                       Other information you wish to add about this item, such as local
                                                       property identification number:

1.3.                                                   What is the property?                         Do not deduct secured claims or exemptions. Put the
60 Snake Bite Holler Lane                              Check all that apply.                         amount of any secured claims on Schedule D:
                                                                                                     Creditors Who Have Claims Secured by Property.
Street address, if available, or other description
                                                          Single-family home
                                                          Duplex or multi-unit building             Current value of the        Current value of the
                                                                                                     entire property?            portion you own?
                                                          Condominium or cooperative
Burnsville                       NC       28714           Manufactured or mobile home                         $300,000.00                $300,000.00
City                             State    ZIP Code
                                                          Land
                                                          Investment property                       Describe the nature of your ownership
                                                                                                     interest (such as fee simple, tenancy by the
Yancey                                                    Timeshare
                                                                                                     entireties, or a life estate), if known.
County                                                    Other

                                                       Who has an interest in the property?
                                                                                                     Fee Simple
27 acres with house.                                   Check one.

                                                          Debtor 1 only                                Check if this is community property
                                                                                                         (see instructions)
                                                          Debtor 2 only
                                                          Debtor 1 and Debtor 2 only
                                                          At least one of the debtors and another

                                                       Other information you wish to add about this item, such as local
                                                       property identification number:




Official Form 106A/B                                               Schedule A/B: Property                                                        page 2
                                                                                                                                                  08/20/2019 04:07:02pm
               Case 19-04171-jw                      Doc 12        Filed 08/20/19 Entered 08/20/19 16:29:57                                      Desc Main
                                                                   Document      Page 3 of 49
Debtor 1         Marc K. Knapp                                                                        Case number (if known)         19-04171-dd

1.4.                                                    What is the property?                               Do not deduct secured claims or exemptions. Put the
2412 Egret Crest                                        Check all that apply.                               amount of any secured claims on Schedule D:
                                                                                                            Creditors Who Have Claims Secured by Property.
Street address, if available, or other description
                                                            Single-family home
                                                            Duplex or multi-unit building                  Current value of the             Current value of the
                                                                                                            entire property?                 portion you own?
                                                            Condominium or cooperative
Charleston                       SC       29412             Manufactured or mobile home                                $150,000.00                   $75,000.00
City                             State    ZIP Code
                                                            Land
                                                            Investment property                            Describe the nature of your ownership
                                                                                                            interest (such as fee simple, tenancy by the
Charleston                                                  Timeshare
                                                                                                            entireties, or a life estate), if known.
County                                                      Other

                                                        Who has an interest in the property?
                                                                                                            fee simple
condominium. co-owned w daughter                        Check one.
and leased to Tracy Lopez.
                                                            Debtor 1 only                                      Check if this is community property
                                                                                                                 (see instructions)
                                                            Debtor 2 only
                                                            Debtor 1 and Debtor 2 only
                                                            At least one of the debtors and another

                                                        Other information you wish to add about this item, such as local
                                                        property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
                                                                                                                                       
       entries for pages you have attached for Part 1. Write that number here.............................................................         $4,270,000.00


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
          Yes

3.1.                                                    Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                        GMC                        Check one.                                          amount of any secured claims on Schedule D:
                                                                                                            Creditors Who Have Claims Secured by Property.
Model:                       2500                           Debtor 1 only

Year:                        2017                           Debtor 2 only                           Current value of the                    Current value of the
                                                                                                     entire property?                        portion you own?
Approximate mileage:
                                                            Debtor 1 and Debtor 2 only
                                                            At least one of the debtors and another            $58,000.00                            $58,000.00
Other information:
2017 GMC 2500                                               Check if this is community property
                                                             (see instructions)
3.2.                                                    Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                        Ford                       Check one.                                          amount of any secured claims on Schedule D:
                                                                                                            Creditors Who Have Claims Secured by Property.
Model:                       Excursion                      Debtor 1 only

Year:                        2005                           Debtor 2 only                           Current value of the                    Current value of the
                                                                                                     entire property?                        portion you own?
Approximate mileage: 393,000
                                                            Debtor 1 and Debtor 2 only
                                                            At least one of the debtors and another             $1,500.00                              $1,500.00
Other information:
2005 Ford Excursion (approx. 393,000                        Check if this is community property
miles)                                                       (see instructions)




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 3
                                                                                                                                                08/20/2019 04:07:02pm
              Case 19-04171-jw                   Doc 12          Filed 08/20/19 Entered 08/20/19 16:29:57                                      Desc Main
                                                                 Document      Page 4 of 49
Debtor 1         Marc K. Knapp                                                                      Case number (if known)         19-04171-dd

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

4.1.                                                  Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Sea Fox                    Check one.                                          amount of any secured claims on Schedule D:
                                                                                                          Creditors Who Have Claims Secured by Property.
Model:                                             Debtor 1 only
                           21 ft boat, motor trailer
Year:                      2002                           Debtor 2 only                           Current value of the                    Current value of the
                                                                                                   entire property?                        portion you own?
Other information:
                                                          Debtor 1 and Debtor 2 only
                                                          At least one of the debtors and another             $1,000.00                              $1,000.00
2002 Sea Fox 21 ft boat, motor trailer
                                                          Check if this is community property
                                                           (see instructions)
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
                                                                                                                                     
     entries for pages you have attached for Part 2. Write that number here.............................................................            $60,500.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe............
                               Furniture in home to include dining, kitchen, bedroom and similar items. co-                                           $3,500.00
                                owned with non-debtor spouse. Debtor does not own antiques or valuable
                                furniture. Total value is $7000

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe............


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe............


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments

          No
          Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

          No
          Yes. Describe............
                               .22 caliber rifle and fishing rod                                                                                        $125.00

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

          No
          Yes. Describe............
                               men's clothing and shoes                                                                                                 $200.00



Official Form 106A/B                                                 Schedule A/B: Property                                                                page 4
                                                                                                                                                                                               08/20/2019 04:07:02pm
                 Case 19-04171-jw                               Doc 12               Filed 08/20/19 Entered 08/20/19 16:29:57                                                                 Desc Main
                                                                                     Document      Page 5 of 49
Debtor 1          Marc K. Knapp                                                                                                     Case number (if known)                   19-04171-dd

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

           No
           Yes. Describe............
                                watch and ring                                                                                                                                                              $200.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

           No
           Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list

           No
           Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                                       
    attached for Part 3. Write the number here.......................................................................................................................                                   $4,025.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                       Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

           No
                                                                                                                                                                                                                  $250.00
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................                  Institution name:

             17.1.       Checking account:                     Synovus checking account                                                                                                                     $146.00
             17.2.       Checking account:                     Synovus property tax escrow account                                                                                                      $6,293.00
             17.3.       Checking account:                     South State Bank checkiing account                                                                                                           $964.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

           No
           Yes.............................. Institution or issuer name:




Official Form 106A/B                                                                      Schedule A/B: Property                                                                                                  page 5
                                                                                                                                            08/20/2019 04:07:02pm
               Case 19-04171-jw                           Doc 12       Filed 08/20/19 Entered 08/20/19 16:29:57                            Desc Main
                                                                       Document      Page 6 of 49
Debtor 1         Marc K. Knapp                                                                     Case number (if known)     19-04171-dd

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

          No
          Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                   % of ownership:

                                               Membership interest in Charleston Site Utilities, LLC                  95%                          $500.00
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.             Type of account:         Institution name:

                                           IRA:                     Fidelity Investments IRA. Value is estimated.                                  $256.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes..............................                     Institution name or individual:
                          Security deposit on rental unit: Security deposit on 6145 Savannah Hwy lease                                            $1,500.00
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

          No
          Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific
           information about them




Official Form 106A/B                                                      Schedule A/B: Property                                                      page 6
                                                                                                                                     08/20/2019 04:07:02pm
               Case 19-04171-jw                     Doc 12      Filed 08/20/19 Entered 08/20/19 16:29:57                            Desc Main
                                                                Document      Page 7 of 49
Debtor 1        Marc K. Knapp                                                               Case number (if known)     19-04171-dd

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information Federal: Tax refund due on 2016, 2017, and 2018 1040.                      Federal:             Unknown
           about them, including whether returns have not been filed as of date of Petition. Amt:
           you already filed the returns                                                                             State:                    $0.00
                                                    Unknown
           and the tax years.....................................
                                                                                                                     Local:                    $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

          No
          Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

          No
          Yes. Give specific information Member loan to Charleston Site Utilities, LLC from Debtor.                                     $40,000.00
                                                  Amount loaned is an estimate and subject to final determination
                                                  by CPA when balance sheet is prepared pursuant to this
                                                  bankruptcy.

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

          No
          Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

          No
          Yes. Give specific information Sole benficiary of the Estate of Margaret Lee Knapp.                                        $1,000,000.00
                                                  Estate open under Case No.: 08 ES 10 0707 2
                                                  Estate is being administrated by Lester S. Schwartz and is
                                                  subject to adminsitrative expenses, IRS income tax liability and
                                                  IRS estate tax liability.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim..............
                                             Debtor believes he has a claim against Lester Schwartz and                                   Unknown
                                                  Womble Bond Dickinson Law Firm on fiduciary and professional
                                                  liability theories regarding the tax debts arising from the
                                                  administration of the Estate of Margaret Lee Knapp, certain lien
                                                  priority issues in the Estate, and the adminsitration of the Estate.




Official Form 106A/B                                              Schedule A/B: Property                                                        page 7
                                                                                                                                                                         08/20/2019 04:07:02pm
                Case 19-04171-jw                         Doc 12             Filed 08/20/19 Entered 08/20/19 16:29:57                                                     Desc Main
                                                                            Document      Page 8 of 49
Debtor 1         Marc K. Knapp                                                                                       Case number (if known)             19-04171-dd

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

           No
           Yes. Describe each claim..............


35. Any financial assets you did not already list

           No
           Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
                                                                                                                                                       
    attached for Part 4. Write that number here.......................................................................................................................    $1,049,909.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

           No. Go to Part 6.
           Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

           No
           Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

           No
           Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

           No
           Yes. Describe................


41. Inventory

           No
           Yes. Describe................


42. Interests in partnerships or joint ventures

           No
           Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

           No
           Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                  No
                  Yes. Describe..............




Official Form 106A/B                                                            Schedule A/B: Property                                                                             page 8
                                                                                                                                                                         08/20/2019 04:07:02pm
                Case 19-04171-jw                         Doc 12             Filed 08/20/19 Entered 08/20/19 16:29:57                                                     Desc Main
                                                                            Document      Page 9 of 49
Debtor 1          Marc K. Knapp                                                                                      Case number (if known)             19-04171-dd

44. Any business-related property you did not already list

           No
           Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
                                                                                                                                                       
    attached for Part 5. Write that number here.......................................................................................................................            $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

           No. Go to Part 7.
           Yes. Go to line 47.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

           No
           Yes............................


48. Crops--either growing or harvested

           No
           Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

           No
           Yes..............................


50. Farm and fishing supplies, chemicals, and feed

           No
           Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

           No
           Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
                                                                                                                                                       
    attached for Part 6. Write that number here.......................................................................................................................            $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

           No
           Yes. Give specific information.


                                                                                                                                 
54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                              $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                             page 9
                                                                                                                                                                                      08/20/2019 04:07:02pm
                 Case 19-04171-jw                             Doc 12             Filed 08/20/19 Entered 08/20/19 16:29:57                                                             Desc Main
                                                                                Document      Page 10 of 49
Debtor 1           Marc K. Knapp                                                                                              Case number (if known)                19-04171-dd


  Part 8: List the Totals of Each Part of this Form

                                                                                                                                                                    
55. Part 1: Total real estate, line 2..............................................................................................................................................    $4,270,000.00

56. Part 2: Total vehicles, line 5                                                                                  $60,500.00

57. Part 3: Total personal and household items, line 15                                                               $4,025.00

58. Part 4: Total financial assets, line 36                                                                    $1,049,909.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61................................. $1,114,434.00                       property total                +           $1,114,434.00


63. Total of all property on Schedule A/B.                                                                                                                                               $5,384,434.00
                                                                     Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 10
                                                                                                                                   08/20/2019 04:07:03pm
             Case 19-04171-jw               Doc 12          Filed 08/20/19 Entered 08/20/19 16:29:57                               Desc Main
                                                           Document      Page 11 of 49
 Fill in this information to identify your case:
 Debtor 1            Marc                 K.                     Knapp
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: DISTRICT OF SOUTH CAROLINA
                                                                                                                    Check if this is an
 Case number         19-04171-dd                                                                                     amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.

         You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                       $2,800,000.00                                   S.C. Code Ann. § 15-41-30(A)(1)
5695 Captain Kidd Road                                                           100% of fair market
House currentlyu listed at this price. Value                                      value, up to any
established by listing realtor's market                                           applicable statutory
analysis.                                                                         limit
Line from Schedule A/B:  1.1

Brief description:                                         $58,000.00                                    S.C. Code Ann. § 15-41-30(A)(2)
2017 GMC 2500                                                                    100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:      3.1
                                                                                  applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           No
           Yes
Official Form 106C                               Schedule C: The Property You Claim as Exempt                                                page 1
                                                                                                                          08/20/2019 04:07:03pm
             Case 19-04171-jw             Doc 12        Filed 08/20/19 Entered 08/20/19 16:29:57                         Desc Main
                                                       Document      Page 12 of 49
Debtor 1      Marc K. Knapp                                                          Case number (if known)   19-04171-dd

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,500.00                                  S.C. Code Ann. § 15-41-30(A)(2)
2005 Ford Excursion (approx. 393,000                                        100% of fair market
miles)                                                                       value, up to any
Line from Schedule A/B: 3.2                                                  applicable statutory
                                                                             limit

Brief description:                                      $3,500.00                                  S.C. Code Ann. § 15-41-30(A)(3)
Furniture in home to include dining,                                        100% of fair market
kitchen, bedroom and similar items. co-                                      value, up to any
owned with non-debtor spouse. Debtor                                         applicable statutory
does not own antiques or valuable                                            limit
furniture. Total value is $7000
Line from Schedule A/B:   6

Brief description:                                       $125.00                                   S.C. Code Ann. § 15-41-30(A)(3)
.22 caliber rifle and fishing rod                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    10
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                                   S.C. Code Ann. § 15-41-30(A)(3)
men's clothing and shoes                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                                   S.C. Code Ann. § 15-41-30(A)(4)
watch and ring                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                                   S.C. Code Ann. § 15-41-30(A)(5)
$250.00                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $146.00                                   S.C. Code Ann. § 15-41-30(A)(5)
Synovus checking account                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.1
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $6,293.00                                  S.C. Code Ann. § 15-41-30(A)(7)
Synovus property tax escrow account                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $964.00                                   S.C. Code Ann. § 15-41-30(A)(5)
South State Bank checkiing account                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.3
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
                                                                                                                          08/20/2019 04:07:03pm
             Case 19-04171-jw             Doc 12        Filed 08/20/19 Entered 08/20/19 16:29:57                         Desc Main
                                                       Document      Page 13 of 49
Debtor 1      Marc K. Knapp                                                          Case number (if known)   19-04171-dd

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $500.00                                   S.C. Code Ann. § 15-41-30(A)(7)
Membership interest in Charleston Site                                      100% of fair market
Utilities, LLC                                                               value, up to any
Line from Schedule A/B: 19                                                   applicable statutory
                                                                             limit

Brief description:                                       $256.00                                   S.C. Code Ann. § 15-41-30(A)(13)
Fidelity Investments IRA. Value is                                          100% of fair market
estimated.                                                                   value, up to any
Line from Schedule A/B: 21                                                   applicable statutory
                                                                             limit

Brief description:                                      $1,500.00                                  S.C. Code Ann. § 9-1-1680
Security deposit on 6145 Savannah Hwy                                       100% of fair market
lease                                                                        value, up to any
Line from Schedule A/B: 22                                                   applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
                                                                                                                                       08/20/2019 04:07:03pm
                Case 19-04171-jw               Doc 12         Filed 08/20/19 Entered 08/20/19 16:29:57                                 Desc Main
                                                             Document      Page 14 of 49
  Fill in this information to identify your case:
  Debtor 1             Marc                  K.                     Knapp
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF SOUTH CAROLINA

  Case number          19-04171-dd
  (if known)                                                                                                           Check if this is an
                                                                                                                        amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?

            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one              Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As           Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the          Do not deduct the      that supports this     portion
        creditor's name.                                                                  value of collateral    claim                  If any

  2.1                                             Describe the property that
                                                  secures the claim:                                $100.00             $75,000.00             $100.00
Colony at Heron Reserve                           2412 Egret Crest
Creditor's name
c/o Community Managment Group, LLC
Number       Street
349 Folly Road, # 28
                                                  As of the date you file, the claim is: Check all that apply.
                                                   Contingent
Charleston               SC      29412             Unliquidated
City                     State   ZIP Code
                                                   Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
  Debtor 1 only
                                            An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                            Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                            Judgment lien from a lawsuit
  At least one of the debtors and another
                                            Other (including a right to offset)
      Check if this claim relates
       to a community debt
Date debt was incurred                            Last 4 digits of account number
The property subject to the HOA Dues is co-owned with Debtor's daughter.




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                   $100.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
                                                                                                                                    08/20/2019 04:07:03pm
               Case 19-04171-jw              Doc 12        Filed 08/20/19 Entered 08/20/19 16:29:57                                 Desc Main
                                                          Document      Page 15 of 49
Debtor 1       Marc K. Knapp                                                               Case number (if known)      19-04171-dd

                  Additional Page                                                      Column A               Column B               Column C
  Part 1:                                                                              Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                       Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                       value of collateral    claim                  If any

  2.2                                          Describe the property that
                                               secures the claim:                         $1,063,898.71           $3,895,000.00
Dechomai Foundation, Inc.                      5695 Captain Kidd and 6145
Creditor's name
858 Lowcountry Blvd., Suite 101                Savannah Highway
Number      Street


                                               As of the date you file, the claim is: Check all that apply.
                                                Contingent
Mount Pleasant          SC      29464           Unliquidated
City                    State   ZIP Code
                                                Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
  Debtor 1 only
                                            An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                            Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                            Judgment lien from a lawsuit
  At least one of the debtors and another
                                            Other (including a right to offset)
      Check if this claim relates
       to a community debt
Date debt was incurred                         Last 4 digits of account number

  2.3                                          Describe the property that
                                               secures the claim:                            $42,985.04           $3,970,000.00
First Citizens Bank & Trust Company general lien on Debtor's real
Creditor's name
P.O. Box 4216                       property
Number      Street


                                               As of the date you file, the claim is: Check all that apply.
                                                Contingent
Columbia                SC      29204           Unliquidated
City                    State   ZIP Code
                                                Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
  Debtor 1 only
                                            An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                            Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
   At least one of the debtors and another 
                                              Judgment lien from a lawsuit
                                           Other (including a right to offset)
      Check if this claim relates
       to a community debt
Date debt was incurred          May 14, 2015 Last 4 digits of account number          5     0    4    0




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                         $1,106,883.75

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2
                                                                                                                                   08/20/2019 04:07:03pm
               Case 19-04171-jw              Doc 12       Filed 08/20/19 Entered 08/20/19 16:29:57                                 Desc Main
                                                         Document      Page 16 of 49
Debtor 1       Marc K. Knapp                                                              Case number (if known)      19-04171-dd

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.4                                         Describe the property that
                                              secures the claim:                            $20,000.00                    $0.00         $20,000.00
Santander Consumer USA, Inc.                  2017 GMC 2500
Creditor's name
P.O. Box 961245
Number      Street


                                              As of the date you file, the claim is: Check all that apply.
                                               Contingent
Fort Worth              TX      76161          Unliquidated
City                    State   ZIP Code
                                               Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
  Debtor 1 only
                                            An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                            Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                            Judgment lien from a lawsuit
  At least one of the debtors and another
                                            Other (including a right to offset)
      Check if this claim relates
       to a community debt
Date debt was incurred                        Last 4 digits of account number

  2.5                                         Describe the property that
                                              secures the claim:                           $129,767.39              $75,000.00          $54,767.39
Specialized Loan Servicing                    2412 Egret Crest
Creditor's name
8742 Lucent Boulevard
Number      Street
Suite 300
                                              As of the date you file, the claim is: Check all that apply.
                                               Contingent
Highlands Ranch CO              80129          Unliquidated
City                    State   ZIP Code
                                               Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
  Debtor 1 only
                                            An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                            Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
   At least one of the debtors and another 
                                              Judgment lien from a lawsuit
                                           Other (including a right to offset)
      Check if this claim relates
       to a community debt
Date debt was incurred                        Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $149,767.39

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                      $1,256,751.14

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 3
                                                                                                                                       08/20/2019 04:07:04pm
               Case 19-04171-jw                Doc 12         Filed 08/20/19 Entered 08/20/19 16:29:57                                Desc Main
                                                             Document      Page 17 of 49
  Fill in this information to identify your case:
  Debtor 1             Marc                  K.                     Knapp
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF SOUTH CAROLINA

  Case number          19-04171-dd
  (if known)                                                                                                           Check if this is an
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                               $35,000.00         $35,000.00                 $0.00
Charleston County Treasurer
Priority Creditor's Name                                   Last 4 digits of account number
101 Meeting Street                                         When was the debt incurred?          2019
Number        Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                            Contingent
Charleston                      SC      29402               Unliquidated
City                            State   ZIP Code            Disputed
Who incurred the debt?      Check one.                     Type of PRIORITY unsecured claim:
  Debtor 1 only
                                                            Domestic support obligations
  Debtor 2 only
                                                            Taxes and certain other debts you owe the government
  Debtor 1 and Debtor 2 only
                                                            Claims for death or personal injury while you were
  At least one of the debtors and another                    intoxicated
    Check if this claim is for a community debt            Other. Specify
Is the claim subject to offset?
 No
 Yes
Property taxes for both 5695 Captain Kidd and 6145 Savannah Hwy for 2019




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                                                                                                                               08/20/2019 04:07:04pm
               Case 19-04171-jw             Doc 12       Filed 08/20/19 Entered 08/20/19 16:29:57                              Desc Main
                                                        Document      Page 18 of 49
Debtor 1       Marc K. Knapp                                                            Case number (if known)       19-04171-dd

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                     Total claim        Priority          Nonpriority
previous page.                                                                                                   amount            amount


   2.2                                                                                         $636,497.47           $636,497.47          $0.00
IRS
Priority Creditor's Name                              Last 4 digits of account number
c/o US Dept of Justice                                When was the debt incurred?        May 15, 2018
Number        Street
Tax Division, TaxFLU OOR                              As of the date you file, the claim is: Check all that apply.
P.O. Box 310                                           Contingent
Washington                 DC      20044               Unliquidated
City                       State   ZIP Code            Disputed
Who incurred the debt?     Check one.                 Type of PRIORITY unsecured claim:
  Debtor 1 only
                                                       Domestic support obligations
 Debtor 2 only                                        Taxes and certain other debts you owe the government
 Debtor 1 and Debtor 2 only                           Claims for death or personal injury while you were
 At least one of the debtors and another                intoxicated
    Check if this claim is for a community debt       Other. Specify
Is the claim subject to offset?
 No
 Yes
This tax debt is also owed by the Estate of Margaret Lee Knapp and is disputed by the Debtor.




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 2
                                                                                                                                          08/20/2019 04:07:04pm
               Case 19-04171-jw                 Doc 12         Filed 08/20/19 Entered 08/20/19 16:29:57                                  Desc Main
                                                              Document      Page 19 of 49
Debtor 1       Marc K. Knapp                                                                    Case number (if known)      19-04171-dd

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                        $25,045.53
American Express                                            Last 4 digits of account number         6 3 2 3
Nonpriority Creditor's Name
                                                            When was the debt incurred?           April 30 2018
P.O. Box 981537
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
El Paso                         TX      79998
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                             Student loans
                                                             Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
 No
 Yes
Business credit card debt reduced to a judgment. Charleston Site Utilities, LLC is jointly and severally liable by operation of
a judgment filed under the same case number in Charleston County.




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
                                                                                                                                 08/20/2019 04:07:04pm
            Case 19-04171-jw                 Doc 12          Filed 08/20/19 Entered 08/20/19 16:29:57                            Desc Main
                                                            Document      Page 20 of 49
Debtor 1       Marc K. Knapp                                                           Case number (if known)        19-04171-dd

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.            $671,497.47

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.            $671,497.47




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.                     $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $25,045.53


                  6j.   Total.   Add lines 6f through 6i.                                            6j.             $25,045.53




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                            page 4
                                                                                                                                      08/20/2019 04:07:05pm
                  Case 19-04171-jw             Doc 12            Filed 08/20/19 Entered 08/20/19 16:29:57                            Desc Main
                                                                Document      Page 21 of 49
 Fill in this information to identify your case:
 Debtor 1              Marc                  K.                     Knapp
                       First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH CAROLINA

 Case number           19-04171-dd
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?

            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

           Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1       Auto Buy Center                                                              Commercial lease. Debtor is the Landlord.
           Name
                                                                                        Contract to be ASSUMED
           6145 Savannah Highway
           Number    Street



           Ravenel                                      SC         29470
           City                                         State      ZIP Code

 2.2       Tracy Lopez                                                                  Residential lease. Debtor co-owns the demised
           Name
                                                                                        premises with his daughter and together they are
           2412 Egret Crest                                                             the Landord.
           Number    Street
                                                                                        Contract to be ASSUMED

           Charleston                                   SC         29414
           City                                         State      ZIP Code




Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                                page 1
                                                                                                                                     08/20/2019 04:07:05pm
            Case 19-04171-jw               Doc 12         Filed 08/20/19 Entered 08/20/19 16:29:57                                   Desc Main
                                                         Document      Page 22 of 49
 Fill in this information to identify your case:
 Debtor 1            Marc                K.                      Knapp
                     First Name          Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH CAROLINA

 Case number         19-04171-dd
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
      No
      Yes
2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

         No. Go to line 3.
         Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           No
           Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                          page 1
                                                                                                                                        08/20/2019 04:07:06pm
                Case 19-04171-jw               Doc 12      Filed 08/20/19 Entered 08/20/19 16:29:57                                     Desc Main
                                                          Document      Page 23 of 49
 Fill in this information to identify your case:
     Debtor 1              Marc                 K.                     Knapp
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2
     (Spouse, if filing)   First Name           Middle Name            Last Name                               An amended filing

     United States Bankruptcy Court for the:   DISTRICT OF SOUTH CAROLINA                                      A supplement showing postpetition
                                                                                                                chapter 13 income as of the following date:
     Case number           19-04171-dd
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status            Employed                                          Employed
      with information about                                         Not employed                                      Not employed
      additional employers.
                                        Occupation             utilities contractor
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Charleston Site Utilities, LLC

      Occupation may include            Employer's address     P.O. Box 30794
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               North Charleston             SC       29419
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        12 years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $8,666.67                  $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $8,666.67                  $0.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
                                                                                                                                                                     08/20/2019 04:07:06pm
               Case 19-04171-jw                           Doc 12             Filed 08/20/19 Entered 08/20/19 16:29:57                                                Desc Main
                                                                            Document      Page 24 of 49
Debtor 1        Marc K. Knapp                                                                                                    Case number (if known)       19-04171-dd
                                                                                                                    For Debtor 1                 For Debtor 2 or
                                                                                                                                                 non-filing spouse
                                                                                                          4.                    $8,666.67
     Copy line 4 here ...................................................................................................................                 $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.           $1,940.03                       $0.00
     5b. Mandatory contributions for retirement plans                                                       5b.               $0.00                       $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.               $0.00                       $0.00
     5d. Required repayments of retirement fund loans                                                       5d.               $0.00                       $0.00
     5e. Insurance                                                                                          5e.               $0.00                       $0.00
     5f. Domestic support obligations                                                                       5f.               $0.00                       $0.00
     5g. Union dues                                                                                         5g.               $0.00                       $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +                $0.00                    $0.00
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $1,940.03                       $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $6,726.64                       $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.           $4,645.00                       $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                    $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                    $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                    $0.00
     8e. Social Security                                                                                    8e.                  $0.00                    $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                    $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                    $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                    $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.            $4,645.00                       $0.00

10. Calculate monthly income. Add line 7 + line 9.                                                          10.         $11,371.64           +            $0.00      =     $11,371.64
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                                11.     +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                                12.           $11,371.64
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                       Combined
                                                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.             None.
          Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                          page 2
                                                                                                                                      08/20/2019 04:07:06pm
                Case 19-04171-jw               Doc 12         Filed 08/20/19 Entered 08/20/19 16:29:57                               Desc Main
                                                             Document      Page 25 of 49
 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Marc                   K.                     Knapp                            An amended filing
                           First Name             Middle Name            Last Name
                                                                                                          A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    DISTRICT OF SOUTH CAROLINA                                     MM / DD / YYYY
     Case number           19-04171-dd
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                 No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                 No
                                                                                       Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                Yes. Fill out this information
                                                                                       Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.
                                                                                  wife                                64                  No

      Do not state the dependents'
                                                                                                                                          Yes

      names.                                                                                                                              No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
3.    Do your expenses include                        No
      expenses of people other than
      yourself and your dependents?
                                                      Yes



 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                          $0.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.                     $500.00
      4b. Property, homeowner's, or renter's insurance                                                               4b.                     $400.00
      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                     $100.00
      4d. Homeowner's association or condominium dues                                                                4d.                      $30.00




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
                                                                                                                      08/20/2019 04:07:06pm
             Case 19-04171-jw               Doc 12          Filed 08/20/19 Entered 08/20/19 16:29:57                 Desc Main
                                                           Document      Page 26 of 49
Debtor 1      Marc K. Knapp                                                             Case number (if known)   19-04171-dd
                                                                                                           Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                      5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                              6a.                     $300.00
     6b. Water, sewer, garbage collection                                                            6b.                       $50.00
     6c. Telephone, cell phone, Internet, satellite, and                                             6c.
         cable services
     6d. Other. Specify:                                                                             6d.

7.   Food and housekeeping supplies                                                                  7.                      $600.00
8.   Childcare and children's education costs                                                        8.

9.   Clothing, laundry, and dry cleaning                                                             9.

10. Personal care products and services                                                              10.                       $50.00
11. Medical and dental expenses                                                                      11.                     $100.00
12. Transportation. Include gas, maintenance, bus or train                                           12.                     $200.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                    13.                     $200.00
    magazines, and books
14. Charitable contributions and religious donations                                                 14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                           15a.

     15b.   Health insurance                                                                         15b.

     15c.   Vehicle insurance                                                                        15c.                      $50.00
     15d.   Other insurance. Specify:                                                                15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                         16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    2017 GMC Yukon 2500                                        17a.                    $878.00
     17b.   Car payments for Vehicle 2                                                               17b.

     17c.   Other. Specify:                                                                          17c.

     17d.   Other. Specify:                                                                          17d.

18. Your payments of alimony, maintenance, and support that you did not report as                    18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                         19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                              20a.

     20b.   Real estate taxes                                                                        20b.

     20c.   Property, homeowner's, or renter's insurance                                             20c.

     20d.   Maintenance, repair, and upkeep expenses                                                 20d.

     20e.   Homeowner's association or condominium dues                                              20e.



 Official Form 106J                                         Schedule J: Your Expenses                                           page 2
                                                                                                                            08/20/2019 04:07:06pm
             Case 19-04171-jw               Doc 12        Filed 08/20/19 Entered 08/20/19 16:29:57                         Desc Main
                                                         Document      Page 27 of 49
Debtor 1      Marc K. Knapp                                                                    Case number (if known)   19-04171-dd
21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                $3,458.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                $3,458.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.               $11,371.64
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –            $3,458.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                $7,913.64

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
          Yes. Explain here:
                Dechomai Foundation loan will have to be paid off and satisified. Debtor plans on selling primary residence
                and/or 6145 Savannah Hwy to satisfy Dechomai debt. In the event sale of these properties is delayed Debtor
                will have to provide Dechomai adequate protection.




 Official Form 106J                                         Schedule J: Your Expenses                                                 page 3
                                                                                                                                                                              08/20/2019 04:07:07pm
               Case 19-04171-jw                           Doc 12             Filed 08/20/19 Entered 08/20/19 16:29:57                                                        Desc Main
                                                                            Document      Page 28 of 49
 Fill in this information to identify your case:
 Debtor 1                Marc                          K.                            Knapp
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH CAROLINA

 Case number             19-04171-dd
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                           amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                        $4,270,000.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                   $1,114,434.00
     1b. Copy line 62, Total personal property, from Schedule A/B...........................................................................................................................................................


                                                                                                                                                                         $5,384,434.00
     1c. Copy line 63, Total of all property on Schedule A/B.....................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                         Your liabilities
                                                                                                                                                                         Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                      $1,256,751.14
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                      $671,497.47
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $25,045.53
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                    Your total liabilities                      $1,953,294.14




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                       $11,371.64
     Copy your combined monthly income from line 12 of Schedule I.........................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $3,458.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                         page 1
                                                                                                                                 08/20/2019 04:07:07pm
             Case 19-04171-jw                 Doc 12       Filed 08/20/19 Entered 08/20/19 16:29:57                             Desc Main
                                                          Document      Page 29 of 49
Debtor 1      Marc K. Knapp                                                                Case number (if known)     19-04171-dd


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
          Yes


7.   What kind of debt do you have?

          Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

     9d. Student loans. (Copy line 6f.)

     9e. Obligations arising out of a separation agreement or divorce that you did not report as
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +

     9g. Total.    Add lines 9a through 9f.




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                                                                                                                           08/20/2019 04:07:07pm
            Case 19-04171-jw              Doc 12       Filed 08/20/19 Entered 08/20/19 16:29:57                            Desc Main
                                                      Document      Page 30 of 49
 Fill in this information to identify your case:
 Debtor 1           Marc                K.                   Knapp
                    First Name          Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH CAROLINA

 Case number        19-04171-dd
 (if known)                                                                                                 Check if this is an
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Marc K. Knapp                                    X
        Marc K. Knapp, Debtor 1                                Signature of Debtor 2

        Date 08/20/2019                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                         Declaration About an Individual Debtor's Schedules                                        page 1
                                                                                                                                  08/20/2019 04:07:08pm
            Case 19-04171-jw                  Doc 12       Filed 08/20/19 Entered 08/20/19 16:29:57                               Desc Main
                                                          Document      Page 31 of 49
 Fill in this information to identify your case:
 Debtor 1           Marc                    K.                   Knapp
                    First Name              Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name          Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH CAROLINA

 Case number        19-04171-dd
 (if known)                                                                                                        Check if this is an
                                                                                                                    amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                         04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
      Married
      Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
      No
      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)

        No
        Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2:       Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


        No
        Yes. Fill in the details.

                                                    Debtor 1                                           Debtor 2

                                                  Sources of income          Gross income          Sources of income            Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.        (before deductions
                                                                             and exclusions                                     and exclusions

From January 1 of the current year until           Wages, commissions,       $56,000.00 (est.)     Wages, commissions,
the date you filed for bankruptcy:                    bonuses, tips                                     bonuses, tips

                                                   Operating a business                            Operating a business

For the last calendar year:                        Wages, commissions,      $104,000.00 (est.)     Wages, commissions,
                                                      bonuses, tips                                     bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY             Operating a business                            Operating a business

For the calendar year before that:                 Wages, commissions,      $104,000.00 (est.)     Wages, commissions,
                                                      bonuses, tips                                     bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY             Operating a business                            Operating a business


Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 1
                                                                                                                               08/20/2019 04:07:08pm
              Case 19-04171-jw              Doc 12        Filed 08/20/19 Entered 08/20/19 16:29:57                            Desc Main
                                                         Document      Page 32 of 49
Debtor 1       Marc K. Knapp                                                            Case number (if known)    19-04171-dd
5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.


          No
          Yes. Fill in the details.


                                                  Debtor 1                                         Debtor 2

                                                Sources of income           Gross income          Sources of income           Gross income
                                                Describe below.             from each source      Describe below.             from each source
                                                                            (before deductions                                (before deductions
                                                                            and exclusions                                    and exclusions

From January 1 of the current year until        rental                             $32,515.00
the date you filed for bankruptcy:



For the last calendar year:                     rental                             $39,360.00
(January 1 to December 31, 2018 )
                                YYYY



For the calendar year before that:              rental                             $40,000.00
(January 1 to December 31, 2017 )
                                YYYY




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 2
                                                                                                                                       08/20/2019 04:07:08pm
              Case 19-04171-jw                 Doc 12       Filed 08/20/19 Entered 08/20/19 16:29:57                                  Desc Main
                                                           Document      Page 33 of 49
Debtor 1         Marc K. Knapp                                                                Case number (if known)     19-04171-dd


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                  "incurred by an individual primarily for a personal, family, or household purpose."

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                  * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.


          No
          Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

          No
          Yes. List all payments that benefited an insider.

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.


          No
          Yes. Fill in the details.

Case title                                 Nature of the case                          Court or agency                               Status of the case
Dechomai Foundation, Inc. v                Foreclosure. Properties subject             Charleston County
Charleston Site Utilities, LLC et          to foreclosure are 5695 Vaptain             Court Name                                             Pending

al.                                        Kidd Rd and 6145 Savannah Hwy.              100 Broad Street, Suite 106
                                                                                       Number     Street
                                                                                                                                              On appeal

Case number 2018CP1001789                                                                                                                     Concluded

                                                                                       Charleston                SC       29401
                                                                                       City                      State    ZIP Code




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 3
                                                                                                                                         08/20/2019 04:07:08pm
                Case 19-04171-jw                    Doc 12       Filed 08/20/19 Entered 08/20/19 16:29:57                               Desc Main
                                                                Document      Page 34 of 49
Debtor 1         Marc K. Knapp                                                                   Case number (if known)    19-04171-dd
Case title                                      Nature of the case                        Court or agency                              Status of the case
Schwartz v. Estate of Margaret                  Petition to Sell Real Estate              Charleston County Probate Court
Lee Knapp et al.                                brought by Lester S. Schwartz as          Court Name                                            Pending

                                                Special Administrator for the             100 Broad Street, Suite 469
                                                                                          Number     Street
                                                                                                                                                On appeal
                                                Estate of Margaret Lee Knapp
Case number 08 ES 10 0707 2                                                                                                                     Concluded

                                                                                          Charleston               SC       29401
                                                                                          City                     State    ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.


          No. Go to line 11.
          Yes. Fill in the information below.

                                                                Describe the property                            Date             Value of the property
Dechomai Foundation, Inc.                                       5695 Captain Kidd Road                           May 17, 2019           $3,895,000.00
Creditor's Name                                                 Charleston, SC 29449
c/o Markham Law Firm, LLC
Number       Street                                             6145 Savannah Hwy
                                                                Charleston, SC 29470
PO Box 20074
                                                                Explain what happened
Charleston                             SC         29413          Property was repossessed.
City                                   State      ZIP Code
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized, or levied.
11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

          No
          Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

          No
          Yes

  Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

          No
          Yes. Fill in the details for each gift.




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4
                                                                                                                                   08/20/2019 04:07:08pm
               Case 19-04171-jw                   Doc 12        Filed 08/20/19 Entered 08/20/19 16:29:57                          Desc Main
                                                               Document      Page 35 of 49
Debtor 1       Marc K. Knapp                                                               Case number (if known)     19-04171-dd
14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


          No
          Yes. Fill in the details for each gift or contribution.

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

          No
          Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

          No
          Yes. Fill in the details.

                                                       Description and value of any property transferred        Date payment        Amount of
F. Miles Adler                                         $8000.00 cash.                                           or transfer was     payment
Person Who Was Paid                                                                                             made

P.O. Box 4743                                                                                                    August 2, 2019         $5,000.00
Number      Street

                                                                                                                 August 5, 2019         $3,000.00

Pawleys Island                SC       29585
City                          State    ZIP Code

miles@adlerlaw.partners
Email or website address

Charleston Site Utilities, LLC
Person Who Made the Payment, if Not You

                                                       Description and value of any property transferred        Date payment        Amount of
Allen Credit and Debt Couneling Agency Credit counseling fee, $20.00                                            or transfer was     payment
Person Who Was Paid                                                                                             made

20003 387th Avenue                                                                                               August 5, 2019          $20.00
Number      Street




Wolsey                        SD       57384
City                          State    ZIP Code

www.acdcas.com
Email or website address


Person Who Made the Payment, if Not You




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 5
                                                                                                                                 08/20/2019 04:07:08pm
              Case 19-04171-jw              Doc 12       Filed 08/20/19 Entered 08/20/19 16:29:57                               Desc Main
                                                        Document      Page 36 of 49
Debtor 1       Marc K. Knapp                                                             Case number (if known)     19-04171-dd
17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

          No
          Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


          No
          Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)

          No
          Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

          No
          Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

          No
          Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     No
     Yes. Fill in the details.
 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

          No
          Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
                                                                                                                                       08/20/2019 04:07:08pm
              Case 19-04171-jw                 Doc 12         Filed 08/20/19 Entered 08/20/19 16:29:57                                Desc Main
                                                             Document      Page 37 of 49
Debtor 1       Marc K. Knapp                                                                   Case number (if known)         19-04171-dd

  Part 10:       Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
  hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
  including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
  utilize it or used to own, operate, or utilize it, including disposal sites.

 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
  substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

          No
          Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
     No
     Yes. Fill in the details.
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

          No
          Yes. Fill in the details.

  Part 11:       Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

               A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
               A member of a limited liability company (LLC) or limited liability partnership (LLP)
               A partner in a partnership
               An officer, director, or managing executive of a corporation
               An owner of at least 5% of the voting or equity securities of a corporation

          No. None of the above applies. Go to Part 12.
          Yes. Check all that apply above and fill in the details below for each business.

                                                 Describe the nature of the business                 Employer Identification number
Charleston Site Utilities, LLC                   utilities contractor                                Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN:           –
PO Box 30794                                     Name of accountant or bookkeeper
Number     Street
                                                                                                     Dates business existed

                                                                                                     From        2007           To   present
Charleston                SC      29419
City                      State   ZIP Code




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 7
                                                                                                                               08/20/2019 04:07:08pm
              Case 19-04171-jw                Doc 12       Filed 08/20/19 Entered 08/20/19 16:29:57                            Desc Main
                                                          Document      Page 38 of 49
Debtor 1       Marc K. Knapp                                                             Case number (if known)    19-04171-dd
28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

          No
          Yes. Fill in the details below.

 Part 12:        Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Marc K. Knapp                                       X
    Marc K. Knapp, Debtor 1                                   Signature of Debtor 2

    Date      08/20/2019                                      Date


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   No
   Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   No
   Yes. Name of person                                                                        Attach the Bankruptcy Petition Preparer's Notice,
                                                                                               Declaration, and Signature (Official Form 119).




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
                                                                                                                                                                                 08/20/2019 04:07:09pm
                 Case 19-04171-jw                            Doc 12             Filed 08/20/19 Entered 08/20/19 16:29:57                                                         Desc Main
                                                                               Document      Page 39 of 49
B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                             DISTRICT OF SOUTH CAROLINA
                                                                 CHARLESTON DIVISION
In re Marc K. Knapp                                                                                                                 Case No.           19-04171-dd

                                                                                                                                    Chapter            11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                                 $8,000.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                $8,000.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                        $0.00

2. The source of the compensation paid to me was:
                      Debtor                                   Other (specify)
                                                                 Charleston Site Utilities, LLC

3. The source of compensation to be paid to me is:
                      Debtor                                   Other (specify)
                                                                 Charleston Site Utilities, LLC

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

          I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

     d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
                                                                                                                   08/20/2019 04:07:09pm
           Case 19-04171-jw            Doc 12       Filed 08/20/19 Entered 08/20/19 16:29:57                       Desc Main
                                                   Document      Page 40 of 49
B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   08/20/2019                         /s/ F. Miles Adler
                      Date                            F. Miles Adler                             Bar No. 9113
                                                      Adler Law Firm
                                                      PO Box 4743
                                                      Pawleys Island, South Carolina
                                                      29585
                                                      Phone: (843) 314-3204 / Fax: (843) 314-3205




    /s/ Marc K. Knapp
   Marc K. Knapp
                                                                                                                               08/20/2019 04:07:09pm
               Case 19-04171-jw               Doc 12        Filed 08/20/19 Entered 08/20/19 16:29:57                           Desc Main
                                                           Document      Page 41 of 49
 Fill in this information to identify your case:
 Debtor 1            Marc                   K.                    Knapp
                     First Name             Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name           Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH CAROLINA

 Case number         19-04171-dd
 (if known)                                                                                                                   Check if this is an
                                                                                                                               amended filing



Official Form 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims Against You and Are Not Insiders                                              12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7,
Chapter 12, or Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your
relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20 percent or more of their voting securities;
and any managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Also, do not include
claims by secured creditors unless the unsecured claim resulting from inadequate collateral value places the creditor among
the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information.


 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.
                                                                                                                               Unsecured claim

  1     IRS                                               What is the nature of the claim?       Estate tax transferee liability    $636,497.47
        Creditor's name                                                                            Check all that apply.
                                                          As of the date you file, the claim is:
        c/o US Dept of Justice
        Number            Street                             Contingent

        Tax Division, TaxFLU OOR                           Unliquidated
                                                           Disputed
        Washington                 DC      20044           None of the above apply
        City                       State   ZIP Code       Does the creditor have a lien on your property?
                                                           No
        Contact
                                                           Yes. Total claim (secured and unsecured):
                                                                    Value of security                  –
        Contact phone
                                                                    Unsecured claim:


  2     Specialized Loan Servicing                        What is the nature of the claim?                                            $54,767.39
        Creditor's name                                   As of the date you file, the claim is:   Check all that apply.
        8742 Lucent Boulevard
        Number            Street                           Contingent
        Suite 300                                          Unliquidated
                                                           Disputed
        Highlands Ranch            CO      80129           None of the above apply
        City                       State   ZIP Code       Does the creditor have a lien on your property?
                                                           No
        Contact
                                                           Yes. Total claim (secured and unsecured):            $129,767.39
                                                                    Value of security                  –          $75,000.00
        Contact phone
                                                                    Unsecured claim:                              $54,767.39




Official Form 104         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                       page 1
                                                                                                                              08/20/2019 04:07:09pm
                Case 19-04171-jw               Doc 12     Filed 08/20/19 Entered 08/20/19 16:29:57                            Desc Main
                                                         Document      Page 42 of 49
Debtor 1        Marc K. Knapp                                                            Case number (if known)     19-04171-dd
                                                                                                                              Unsecured claim

  3      Charleston County Treasurer                    What is the nature of the claim?       Property taxes                      $35,000.00
         Creditor's name                                As of the date you file, the claim is:   Check all that apply.
         101 Meeting Street
         Number            Street                          Contingent
                                                         Unliquidated
                                                         Disputed
         Charleston                 SC      29402        None of the above apply
         City                       State   ZIP Code    Does the creditor have a lien on your property?
                                                         No
         Contact
                                                         Yes. Total claim (secured and unsecured):
                                                                  Value of security                  –
         Contact phone
                                                                  Unsecured claim:


  4      American Express                               What is the nature of the claim?       Credit Card                         $25,045.53
         Creditor's name                                                                         Check all that apply.
                                                        As of the date you file, the claim is:
         P.O. Box 981537
         Number            Street                        Contingent
                                                         Unliquidated
                                                         Disputed
         El Paso                    TX      79998        None of the above apply
         City                       State   ZIP Code    Does the creditor have a lien on your property?
                                                         No
         Contact
                                                         Yes. Total claim (secured and unsecured):
                                                                  Value of security                  –
         Contact phone
                                                                  Unsecured claim:


  5      Santander Consumer USA, Inc.                   What is the nature of the claim?                                           $20,000.00
         Creditor's name                                As of the date you file, the claim is:   Check all that apply.
         P.O. Box 961245
         Number            Street                        Contingent
                                                         Unliquidated
                                                         Disputed
         Fort Worth                 TX      76161        None of the above apply
         City                       State   ZIP Code    Does the creditor have a lien on your property?
                                                         No
         Contact
                                                         Yes. Total claim (secured and unsecured):             $20,000.00
                                                                  Value of security                  –               $0.00
         Contact phone
                                                                  Unsecured claim:                              $20,000.00


  6      Colony at Heron Reserve           What is the nature of the claim?                                                           $100.00
         Creditor's name                                                                         Check all that apply.
                                           As of the date you file, the claim is:
         c/o Community Managment Group, LLC
         Number      Street                 Contingent
         349 Folly Road, # 28               Unliquidated
                                            Disputed
         Charleston                 SC      None of the above apply
                                            29412
         City                       State   ZIP Code    Does the creditor have a lien on your property?
                                                         No
         Contact
                                                         Yes. Total claim (secured and unsecured):                 $100.00
                                                                  Value of security                  –                $0.00
         Contact phone
                                                                  Unsecured claim:                                  $100.00


 Part 2:         Sign Below

      Under penalty of perjury, I declare that the information provided in this form is true and correct.


 X /s/ Marc K. Knapp                                       X
      Marc K. Knapp, Debtor 1                                  Signature of Debtor 2

      Date 08/20/2019                                          Date
           MM / DD / YYYY                                             MM / DD / YYYY




Official Form 104          For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                  page 2
                                                                                                              08/20/2019 04:07:10pm
             Case 19-04171-jw          Doc 12      Filed 08/20/19 Entered 08/20/19 16:29:57                   Desc Main
                                                  Document      Page 43 of 49
                                      UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF SOUTH CAROLINA
                                             CHARLESTON DIVISION
  IN RE:   Marc K. Knapp                                                           CASE NO    19-04171-dd

                                                                                  CHAPTER     11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 8/20/2019                                           Signature    /s/ Marc K. Knapp
                                                                     Marc K. Knapp



Date                                                     Signature
                                                                                                                            08/20/2019 04:07:10pm
               Case 19-04171-jw UNITED
                                Doc 12 STATES
                                         Filed 08/20/19  Entered
                                                BANKRUPTCY   COURT08/20/19 16:29:57                                        Desc Main
                                        Document      Page 44
                                   DISTRICT OF SOUTH CAROLINA of 49
                                                      CHARLESTON DIVISION
    IN RE:                                                                          CHAPTER       11
    Marc K. Knapp


    DEBTOR(S)                                                                       CASE NO       19-04171-dd



                                            LIST OF EQUITY SECURITY HOLDERS

 Registered Name of Holder of Security                              Class of Security          Number Registered          Kind of Interest
 Last Known Address or Place of Business                                                                                  Registered



I declare under penalty of perjury that I have read the foregoing list and that it is true and correct to the best of my information and
belief.



       8/20/2019
Date:__________________________________                               /s/ Marc K. Knapp
                                                         Signature:________________________________________________________
                                                                      Marc K. Knapp

                                                                     ________________________________________________________
                                                                                               08/20/2019 04:07:11pm
              Case 19-04171-jw           Doc 12     Filed 08/20/19 Entered 08/20/19 16:29:57   Desc Main
                                                   Document      Page 45 of 49
F. Miles Adler, Bar No. 9113
Adler Law Firm
PO Box 4743
Pawleys Island, South Carolina
29585
(843) 314-3204
Attorney for the Petitioner


                                 UNITED STATES BANKRUPTCY COURT FOR THE
                                                  DISTRICT OF SOUTH CAROLINA
                                                     CHARLESTON DIVISION

In re:                                             Case No.: 19-04171-dd
Marc K. Knapp                                            SSN: xxx-xx-8914
                                                         SSN:
Debtor(s)
                                             Numbered Listing of Creditors
Address:
5695 Captain Kidd Road                             Chapter:   11
Hollywood, SC 29449



             Creditor name and mailing address                       Category of claim     Amount of claim
1.     Adler Law Firm                                              Priority Claim                              $0.00
       P.O. Box 4743
       Litchfield, SC 29585




2.     American Express                                            Unsecured Claim                      $25,045.53
       P.O. Box 981537
       El Paso, TX 79998
       xxxxxxxxx6323



3.     Charleston County Treasurer                                 Priority Claim                       $35,000.00
       101 Meeting Street
       Charleston, SC 29402




4.     Colony at Heron Reserve                                     Secured Claim                             $100.00
       c/o Community Managment Group, LLC
       349 Folly Road, # 28
       Charleston, SC 29412



5.     Dechomai Foundation, Inc.                                   Secured Claim                    $1,063,898.71
       858 Lowcountry Blvd., Suite 101
       Mount Pleasant, SC 29464




6.     First Citizens Bank & Trust Company                         Secured Claim                        $42,985.04
       P.O. Box 4216
       Columbia, SC 29204
       xxxxxxxxx5040
                                                                                                                             08/20/2019 04:07:11pm
                 Case 19-04171-jw             Doc 12        Filed 08/20/19 Entered 08/20/19 16:29:57                         Desc Main
                                                           Document      Page 46 of 49
 in re:     Marc K. Knapp                                                                                                 19-04171-dd
                                                          Debtor                                                            Case No. (if known)

                Creditor name and mailing address                               Category of claim                        Amount of claim
7.        IRS                                                                 Priority Claim                                          $636,497.47
          c/o US Dept of Justice
          Tax Division, TaxFLU OOR
          P.O. Box 310
          Washington, DC 20044


8.        Santander Consumer USA, Inc.                                        Secured Claim                                            $20,000.00
          P.O. Box 961245
          Fort Worth, TX 76161




9.        Specialized Loan Servicing                                          Secured Claim                                           $129,767.39
          8742 Lucent Boulevard
          Suite 300
          Highlands Ranch, CO 80129




     (The penalty for making a false statement or concealing property is a fine of up to $500,000 or imprisonment for up to 5 years or both.
     18 U.S.C. secs. 152 and 3571.)
                                                                DECLARATION
     I, Marc K. Knapp                                                                                                                       ,
     named as debtor in this case, declare under penalty of perjury that I have read the foregoing Numbered Listing of Creditors,
     consisting of ______
                     2     sheets (including this declaration), and that it is true and correct to the best of my information and belief.


        Debtor: /s/ Marc K. Knapp                                                       Date: 8/20/2019
               Marc K. Knapp




                                                                                                                                 Page 2
                                                                                                                                 08/20/2019 04:07:11pm
            Case 19-04171-jw                Doc 12       Filed 08/20/19 Entered 08/20/19 16:29:57                                Desc Main
                                                        Document      Page 47 of 49
 Fill in this information to identify your case:
 Debtor 1            Marc                K.                     Knapp
                     First Name          Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH CAROLINA

 Case number         19-04171-dd
 (if known)
                                                                                                          Check if this is an amended filing

Official Form 122B
Chapter 11 Statement of Your Current Monthly Income                                                                                             12/15
You must file this form if you are an individual and are filing for bankruptcy under Chapter 11. If more space is needed, attach
a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).



 Part 1:       Calculate Your Average Monthly Income

1.   What is your marital and filing status? Check one only.

         Not married. Fill out Column A, lines 2-11.

         Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

         Married and your spouse is NOT filing with you. Fill out Column A, lines 2-11.

     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                           Column A              Column B
                                                                                           Debtor 1              Debtor 2
2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                            $0.00
     (before all payroll deductions).
3.   Alimony and maintenance payments. Do not include payments from a spouse                       $0.00
     if Column B is filled in.
4.   All amounts from any source which are regularly paid for household                            $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.

5.   Net income from operating a business, profession, or farm

                                            Debtor 1            Debtor 2

     Gross receipts (before all               $8,000.00
     deductions)

     Ordinary and necessary operating   –          $0.00    –
     expenses
                                                                                Copy
     Net monthly income from a business,      $8,000.00                         here        $8,000.00
     profession, or farm




Official Form 122B                                 Chapter 11 Statement of Your Current Monthly Income                                          page 1
                                                                                                                                                                      08/20/2019 04:07:11pm
               Case 19-04171-jw                                Doc 12               Filed 08/20/19 Entered 08/20/19 16:29:57                                          Desc Main
                                                                                   Document      Page 48 of 49
Debtor 1        Marc K. Knapp                                                                                                       Case number (if known) 19-04171-dd

                                                                                                                                         Column A          Column B
                                                                                                                                         Debtor 1          Debtor 2
6.   Net income from rental and other real property

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                     $4,645.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –
     expenses
                                                                                                                       Copy
     Net monthly income from rental or                              $4,645.00                                          here               $4,645.00
     other real property                                      See continuation page(s) for details

7.   Interest, dividends, and royalties                                                                                                        $0.00
8.   Unemployment compensation                                                                                                                 $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................
                                                                                    
                                                                                                              $0.00
         For you............................................................................................................................
         For your spouse..............................................................................................................
9.   Pension or retirement income. Do not include any amount received that                                                                     $0.00
     was a benefit under the Social Security Act.
10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act
    or payments received as a victim of a war crime, a crime against humanity,
    or international or domestic terrorism.

     If necessary, list other sources on a separate page and put the total below.




     Total amounts from separate pages, if any.                                                                                   +                    +
11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                                              $12,645.00    +              =    $12,645.00
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                         Total current
                                                                                                                                                                         monthly income

 Part 2:           Sign Below

     By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.


     X   /s/ Marc K. Knapp                                                                                        X
         Marc K. Knapp, Debtor 1                                                                                       Signature of Debtor 2

         Date 08/20/2019                                                                                               Date
              MM / DD / YYYY                                                                                                     MM / DD / YYYY




Official Form 122B                                                        Chapter 11 Statement of Your Current Monthly Income                                                     page 2
                                                                                                            08/20/2019 04:07:11pm
            Case 19-04171-jw         Doc 12      Filed 08/20/19 Entered 08/20/19 16:29:57                  Desc Main
                                                Document      Page 49 of 49
Debtor 1    Marc K. Knapp                                                  Case number (if known) 19-04171-dd


6. Net income from rental and other real property (details):

 Debtor 1 / Debtor 2                   Description (if available)                                   Average Monthly Amount

Debtor 1                                  2412 Egret Run Lease
Gross receipts (before all deductions)                                                                              $550.00
Ordinary and necessary operating expenses                                                                             $0.00
Net monthly income from rental or other real property                                                               $550.00
Debtor 1                                  Rental from 6143 Savannah Hwy
Gross receipts (before all deductions)                                                                            $4,095.00
Ordinary and necessary operating expenses                                                                             $0.00
Net monthly income from rental or other real property                                                             $4,095.00




Official Form 122B                         Chapter 11 Statement of Your Current Monthly Income                        page 3
